 Case 2:18-cv-10721-R-AS Document 9 Filed 01/18/19 Page 1 of 2 Page ID #:58




   Brian A. Sutherland (SEN 248486)
   bsu ther land@reedsmith.com
 2 REED SMITH LLP
 3 101 Second Street, Suite 1800
   San Francisco, CA 94105-3659
 4 Telephone: (415) 543-8700
   Facsimile: (415) 391-8269
 5

 6
     Attorneys for Defendant Yelp Inc.

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION


12 JARON BRIGNAC , an individual,                  Case No. 2:18-cv-10721 R (ASx)

13
                        Plaintiff,
                                                   CORRECTED CERTIFICATE OF
14
           vs.                                     SERVICE
15
     YELP, INC., a California Corporation,
16
     1-10 INCLUSIVE,
17
                        Defendants.
18

19

20
21

22

23

24

25

26
27

28


                                      CERTIF ICATE OF SERVICE
               Case 2:18-cv-10721-R-AS Document 9 Filed 01/18/19 Page 2 of 2 Page ID #:59



                                              CERTIFICATE OF SERVICE

               2       I am a resident of the State of California, over the age of eightee n years, and not
               3 a party to the within action. My business address is REED SMITH LLP, 101 Second
               4 Street, Suite 1800, San Francisco, CA 94105 . On January 18, 2019, I served the
               5 following documents by the method indicated below:

               6
                       Yelp Inc.'s Notice of Motion and Motion to Dismiss under Rule 12(b)(6)
               7       Memorandum of Law In Support of Yelp Inc.'s Motion To Dismiss under
               8       Rule 12(b)(6)

               9        Proposed Order Granting Yelp Inc.'s Motion to Dismiss under Rule
                        12(b)(6)
              10
        ~

        !     1I
        2l
        ~
        0
                   0   by placing the documents listed above in a sealed envelop e with postage thereon
        "
        "'
        vi    12       fully prepaid, in the United States mail at San Francisco, California, addressed
0..
....J
....J
        ~
        ~

        C
                       as set forth below:
I
f--
        ,l    13
        E
L       2
(/J

0       I
        8
              14
LJ.J
        E
LJ.J
0,:     1i.
              15
                   0   by transmitting via email to the parties at t h e email a ddresses listed below,
        "·
        ~
                       pursuant to the parties' agreeme nt to accept service by email:
        ]
        ]
              16
        <
              17                                  J aron Brignac
                                                  16450 Palomino Place
              18                                  Santa Clarita, CA 91387
                                                  Tel: (818) 738-9861
              19
                                                  Fax: (818) 698-6492
              20                                  Email: bpcslaw@gm ail. com

              21
                        I declare under penalty of perjury that the above is true and correct. Executed
              22
              ~: on January 18, 2019, at San Francisco, Califor~


                                                             81 via Escobar
              25
              26
              27

              28

                                                            - 1-
                                                   CERT IFICATE OF SERV ICE
